Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing For Immediate Release PRESS RELEASE Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZON CONCLUDES TENDER OFFER FOR A PORTION OF ITS DEBT BRIDGEWATER, NJ  January 21, 2009  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) ("Enzon") today announced the expiration and final results of its "Modified Dutch Auction" tender offer for a portion of its 4% Convertible Senior Notes due 2013 (the "Notes"). The offer expired today at 5:00 pm, Eastern Time, January 21, 2009. As of the expiration date, $2,950,000 aggregate principal amount of Notes were validly tendered and not withdrawn. In accordance with the terms and conditions of the tender offer, Enzon expects to accept Notes for payment at a purchase price of $740 per $1,000 principal amount, for a total cost of approximately $2,183,000 (excluding accrued and unpaid interest up to, but not including, the date of purchase of the Notes, fees and other expenses in connection with the tender offer). Payment for the Notes will be made from cash on hand. The aggregate principal amount of Notes that Enzon accepted for purchase represents approximately 1.09% of the $270,500,000 aggregate principal amount of Notes that were outstanding prior to the expiration of the tender offer.
